Name: 2004/923/EC:Commission Decision of 29 December 2004 amending Decisions 2003/743/EC and 2003/849/EC as regards the reallocation of the Community's financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2004 (notified under document number C(2004) 5397)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  agricultural policy;  management;  cooperation policy
 Date Published: 2005-10-14; 2004-12-30

 30.12.2004 EN Official Journal of the European Union L 389/37 COMMISSION DECISION of 29 December 2004 amending Decisions 2003/743/EC and 2003/849/EC as regards the reallocation of the Community's financial contribution to certain Member States for their programmes for the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses for 2004 (notified under document number C(2004) 5397) (Text with EEA relevance) (2004/923/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6), and Articles 29 and 32 thereof, Whereas: (1) Decision 90/424/EEC provides for the possibility of financial participation by the Community towards the programmes of Member States aimed at the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses. (2) Commission Decision 2003/743/EC of 14 October 2003 on the lists of programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2004 (2) sets out the proposed rate and maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (3) Commission Decision 2003/849/EC of 28 November 2003 approving programmes for the eradiction and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2004 and fixing the level of the Communitys financial contribution (3) sets out the maximum amount of the Communitys financial contribution for each programme submitted by the Member States. (4) The Commission has analysed the reports forwarded by the Member States on the expenditures of those programmes. The results of that analysis show that certain Member States will not utilise their full allocation for 2004 while others will spend in excess of the allocated amount. (5) The Communitys financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States, which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (6) Decisions 2003/743/EC and 2003/849/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2003/743/EC are amended in accordance with the Annex to this Decision. Article 2 Decision 2003/849/EC is amended as follows: 1. In Article 1(2) EUR 200 000 is replaced by EUR 190 000; 2. In Article 2(2) EUR 650 000 is replaced by EUR 700 000; 3. In Article 3(2) EUR 800 000 is replaced by EUR 600 000; 4. In Article 4(2) EUR 70 000 is replaced by EUR 80 000; 5. In Article 5(2) EUR 370 000 is replaced by EUR 0; 6. In Article 6(2) EUR 1 800 000 is replaced by EUR 1 695 000; 7. In Article 7(2) EUR 110 000 is replaced by EUR 0; 8. In Article 8(2) EUR 400 000 is replaced by EUR 410 000; 9. In Article 9(2) EUR 85 000 is replaced by EUR 55 000; 10. In Article 11(2) EUR 4 000 000 is replaced by EUR 4 150 000; 11. In Article 12(2) EUR 5 000 000 is replaced by EUR 5 055 000; 12. In Article 13(2) EUR 1 500 000 is replaced by EUR 1 545 000; 13. In Article 15(2) EUR 150 000 is replaced by EUR 50 000; 14. In Article 16(2) EUR 1 800 000 is replaced by EUR 2 000 000; 15. In Article 17(2) EUR 110 000 is replaced by EUR 125 000; 16. In Article 18(2) EUR 2 000 000 is replaced by EUR 2 700 000; 17. In Article 20(2) EUR 5 000 000 is replaced by EUR 4 935 000; 18. In Article 22(2) EUR 1 200 000 is replaced by EUR 1 900 000; 19. In Article 24(2) EUR 150 000 is replaced by EUR 165 000; 20. In Article 25(2) EUR 400 000 is replaced by EUR 540 000; 21. In Article 26(2) EUR 40 000 is replaced by EUR 255 000; 22. In Article 28(2) EUR 100 000 is replaced by EUR 110 000; 23. In Article 30(2) EUR 100 000 is replaced by EUR 115 000; 24. In Article 33(2) EUR 725 000 is replaced by EUR 195 000; 25. In Article 35(2) EUR 6 500 000 is replaced by EUR 6 000 000; 26. In Article 36(2) EUR 300 000 is replaced by EUR 395 000; 27. In Article 37(2) EUR 3 500 000 is replaced by EUR 4 500 000; 28. In Article 38(2) EUR 17 000 is replaced by EUR 2 000; 29. In Article 39(2) EUR 2 000 000 is replaced by EUR 1 600 000; 30. In Article 40(2) EUR 70 000 is replaced by EUR 0; 31. In Article 41(2) EUR 150 000 is replaced by EUR 355 000; 32. In Article 43(2) EUR 700 000 is replaced by EUR 1 205 000; 33. In Article 44(2) EUR 150 000 is replaced by EUR 100 000; 34. In Article 45(2) EUR 260 000 is replaced by EUR 210 000; 35. In Article 46(2) EUR 700 000 is replaced by EUR 150 000; 36. In Article 47(2) EUR 90 000 is replaced by EUR 100 000; 37. In Article 48(2) EUR 400 000 is replaced by EUR 50 000; 38. In Article 49(2) EUR 400 000 is replaced by EUR 200 000; 39. In Article 50(2) EUR 400 000 is replaced by EUR 10 000; 40. In Article 54(2) EUR 75 000 is replaced by EUR 95 000; 41. In Article 55(2) EUR 800 000 is replaced by EUR 900 000; 42. In Article 58(2) EUR 30 000 is replaced by EUR 25 000; 43. In Article 60(2) EUR 700 000 is replaced by EUR 550 000; 44. In Article 62(2) EUR 100 000 is replaced by EUR 160 000; 45. In Article 63(2) EUR 50 000 is replaced by EUR 10 000; 46. In Article 65(2) EUR 5 000 is replaced by EUR 0; 47. In Article 67(2) EUR 60 000 is replaced by EUR 30 000. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 268, 18.10.2003, p. 77. (3) OJ L 322, 9.12.2003, p. 16. ANNEX Annexes I and II to Decision 2003/743/EC are replaced by the following: ANNEX I List of programmes for the eradication and monitoring of animal diseases Proposed rate and amount of the Community financial contribution Disease Member State Rate (%) Proposed amount (EUR) African/Classical swine fever Italy (Sardinia) 50 250 000 Aujeszkys disease Belgium 50 550 000 Spain 50 75 000 Hungary 50 160 000 Ireland 50 10 000 Lithuania 50 50 000 Malta 50 0 Portugal 50 50 000 Slovakia 50 30 000 Bluetongue Spain 50 355 000 France 50 225 000 Italy 50 1 205 000 Bovine brucellosis Cyprus 50 55 000 Greece 50 300 000 Spain 50 4 150 000 Ireland 50 5 055 000 Italy 50 1 545 000 Lithuania 50 50 000 Poland 50 50 000 Portugal 50 2 000 000 Slovenia 50 125 000 United Kingdom (1) 50 2 700 000 Bovine tuberculosis Greece 50 300 000 Spain 50 4 935 000 Ireland 50 4 500 000 Italy 50 1 900 000 Lithuania 50 70 000 Poland 50 165 000 Portugal 50 540 000 Slovenia 50 255 000 United Kingdom (1) 50 2 000 000 Classical swine fever Belgium 50 175 000 Czech Republic 50 95 000 Germany 50 900 000 Lithuania 50 20 000 Luxembourg 50 90 000 Slovenia 50 25 000 Slovakia 50 125 000 Enzootic bovine leucosis Italy 50 110 000 Lithuania 50 100 000 Portugal 50 115 000 Slovakia 50 40 000 United Kingdom (1) 50 5 000 Ovine and caprine brucellosis (B. melitensis) Cyprus 50 195 000 Greece 50 1 000 000 Spain 50 6 000 000 France 50 395 000 Italy 50 4 500 000 Lithuania 50 2 000 Portugal 50 1 600 000 Slovenia 50 0 Heartwater, babesiosis and anaplasmosis (2) France (3) 50 250 000 Rabies Austria 50 190 000 Czech Republic 50 700 000 Germany 50 600 000 Finland 50 80 000 Latvia 50 0 Poland 50 1 695 000 Slovenia 50 0 Slovakia 50 410 000 Swine vesicular disease Classical swine fever Italy 50 400 000 Total 53 472 000 ANNEX II List of programmes of checks aimed at the prevention of zoonoses Proposed rate and amount of the Community financial contribution Zoonosis Member State Rate (%) Proposed amount (EUR) Salmonella Austria 50 100 000 Denmark 50 210 000 France 50 150 000 Ireland 50 100 000 Lithuania 50 50 000 Netherlands 50 200 000 Slovakia 50 10 000 Total 820 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union.